Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-26 are pending and under Examination in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent 8,952,029. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The patented claims refer to a method for treating a patient who is suffering from excessive daytime sleepiness, cataplexy, sleep paralysis, apnea, narcolepsy, sleep time disturbances, hypnagogic hallucinations, sleep arousal, insomnia, or nocturnal myoclonus administering concomitantantly 1-10 grams  of diclofenac and while the instant claims are directed to a method for treating a patient who is concomitantly administered divalproex sodium, the method comprising: administering to the patient a daily dosage amount of gamma-hydroxybutyrate (GHB) or a salt thereof concomitant to a dose of divalproex sodium. Although the concomitant drugs are different however because the method recites concomitantly administration, it would have been obvious to one of ordinary skill in the art to have treated a patient with sleeping disorder by practicing the instant claims using the patented claims with a reasonable expectation of success. Divalproex and diclofenac both known to cause drowsiness and therefore it is obvious to one of ordinary skill in the art to reduce the adverse effect with the administration of gamma hydroxybutylate (GHB)

In view of the foregoing, the instant application claims and the patented claims are obvious variations of each other.
Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent Application No. 8,772,306. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant is to treating a patient who is concomitantly been administered a divalproex and GHB. Thus since the t patient is taking concomitantly divalproex for excessive sleepiness it would have been obvious to employ the patented claims in practicing the instant claims.
Both sets of claims refer to treating excessive daytime sleepiness (see instant claim 39) or cataplexy -comprising administering GHB and another drug divalproex or valproate. Since the term comprising does not exclude other actives to be present in the treatment it would have been obvious to one of ordinary skill in the art to treat sleepiness or cataplexy etc....with the instant claims and vis-versa. Although the claims are not anticipated, it would have been obvious to one of ordinary skill in the art to have administered other drugs for the treatment of excessive sleepiness with a reasonable expectation of success as both claims recite that co administration of divalproex or valproate decrease or reduce the daily dosage amount of GHB.
In view of the foregoing, the instant application claims and the patented claims are obvious variations of each other.

7.    Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent 9,050,302. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
Both sets of claims refer to treating excessive daytime sleepiness or cataplexy or
sleep paralysis or apnea or narcolepsy etc-comprising administering GHB to the patient wherein the patient is in concomitant administration of and divalproex in the patented claim. Both claims recite using the same composition. The only difference is wherein the and reducing the daily dosage amount of GHB or salt thereof administered to the patient by at least 20% wherein the daily dosage amount of GHB or salt thereof in the absence 
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent 9,486,426. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
•    » Both sets of claims refer to treating excessive daytime sleepiness 
-comprising administering GHB to the patient wherein the patient is in concomitant administration of application and divalproex in the patented claim. Both claims recite using the same composition. The only difference is
wherein the and reducing the daily dosage amount of GHB or salt thereof administered to the patient by at least 5-50% wherein the daily dosage amount of GHB or salt thereof in the absence of concomitant administration of divalproex sodium is between 4.5 g to 9 g.
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-31 of U.S, Patent 10,213,400. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
*    * Both sets of claims refer to treating excessive daytime sleepiness -comprising administering GHB to the patient wherein the patient is in concomitant administration of application and divalproex in the patented claim. Both claims recite using the same composition. The only difference is wherein the and reducing the daily dosage amount of GHB or salt thereof administered to the patient by at least 5-35% wherein the daily dosage amount of GHB or salt thereof in the absence of concomitant administration of divalproex sodium is between 4.5 g to 9 g.
In view of the foregoing, the patented claims and the current application claims
are obvious variations of each other.

Claims 27-56 are provisional rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. application US 10864181. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the patent recites a method of treating excessive daytime sleepiness comprising gamma-hydroxybutyrate tor treating a patient in need thereof gamma-hydroxybutyrate wherein the manufacturer's recommended 
starting daily dosage amount of GHB or salt thereof in the absence of concomitant administration of divalproex sodium is between 4.5 g to 9 g. Whilst the instant claims are drawn to a method of treating excessive daytime sleepiness administering the same pharmaceutical composition. 
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S patent 9132107. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the patent recites a pharmaceutical composition comprising gamma-hydroxybutyrate for treating a patient in need thereof gamma-hydroxybutyrate. Whilst the instant claims are drawn to a method of treating excessive daytime sleepiness administering the pharmaceutical composition. When the specification of the copending application was used as a dictionary, it teaches that the composition is used to treat sleep disorders (see 006). Although the claims of the application fails to recite other drugs it does not exclude other drugs from the patented claims
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

Claims 27-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S patent 8901173. Although the conflicting claims are not identical, they are not patentably distinct from each other.
 The reasons are as follows: the patented claims are drawn towards a pharmaceutical composition comprising a mixture of salts of gamma-hydroxybutyrate, wherein the mixture comprises three or more salts selected from sodium, potassium, magnesium, and calcium salts of GHB. Although: the claims do not recite treatment of cataplexy...one skilled in the art would have used the pharmaceutical composition in the treatment of excessive sleepiness when the specification is used as a dictionary (sees 006)


Claims 27-56 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S patent Application  17/131,418. Although the conflicting claims are not identical, they are not patentably distinct from each other.
The reasons are as follows: the patented claims are drawn towards a pharmaceutical composition and method of treating a patient in need of GHB comprising a mixture of salts of gamma-hydroxybutyrate, wherein the mixture comprises three or more salts selected from sodium, potassium, magnesium, and calcium salts of GHB. Although: the instant claims do not recite do not recite different salt nonetheless  ...one skilled in the art would have used the pharmaceutical composition in the treatment of excessive sleepiness when the specification is used as a dictionary (sees 006)
In view of the foregoing, the patented claims and the current application claims are obvious variations of each other.

In summary, it is noted that applicant has numerous issued patent and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/24/21